On behalf of the Democratic Republic of Sao Tome 
and Principe, the country that I have the honour of 
representing in the highest forum of international 
diplomacy, where all States have an equal voice 
regardless of size or geographic location and which was 
created as a result of a pressing need for communication 
and dialogue among the peoples of the world, I would 
first like to congratulate you, Sir, on your election 
as President of the General Assembly at its sixty-
eighth session. Your experience as a diplomat gives us 
confidence that you will masterfully conduct the work 
of the General Assembly. In the Assembly we anticipate 
pertinent debates concerning issues of the greatest 
concern to the international community on which we 
hope to achieve consensus and identify the best paths 
to lasting solutions.

We also wish to express our appreciation and 
esteem to Secretary-General Ban Ki-moon for his 
dedication and his efforts in conducting the work of the 
Organization, and we thank His Excellency Mr. Vuk 
Jeremi. for his positive contribution as President of the 
General Assembly at its sixty-seventh session.

Today, unfortunately, we are forced to begin our 
statement by expressing the strongest condemnation of 
the bloody terrorist attack in Kenya. The Democratic 
Republic of Sao Tome and Principe offers its most 



profound sentiments of sorrow and our solidarity 
with the people of Kenya, their Government and the 
bereaved families.

The current international environment does not 
seem to have changed significantly since the previous 
session. Indeed, new bloody conflicts and violence 
seem to break out almost on a daily basis everywhere, 
revealing the deep disagreements and antagonisms 
that exist both within each State and among various 
States in the community of nations. The profound 
imbalance in international relations, the injustice of the 
trading system, the enormous divide in access to goods 
and in cultural values and the glaring disparities in 
information access and knowledge among the peoples 
of our planet do not contribute to improved living 
conditions for millions of human beings. Rather, they 
lead to increased conflict and threats to international 
peace and security.

As it has done each year, the Democratic Republic 
of Sao Tome and Principe reaffirms, in accordance 
with its principles, its desire to see the United Nations 
assume a more active role in righting the imbalances 
and in efforts to mediate and resolve international 
conflicts.

The fight against poverty, the struggle against 
injustice and promoting greater dissemination of 
knowledge must, in our view, remain ongoing concerns 
of the Organization, so as to ensure that all peoples 
achieve satisfactory development and dignity, in 
accordance with the Millennium Development Goals, 
thereby reducing the level of conflict and hostility that 
is prevalent in the world today.

Along those lines, my country has implemented 
extensive political and institutional reforms in various 
areas, in order to engage all of its citizens in building 
a more democratic and transparent Government and a 
more participatory society in the pursuit of solutions 
to help fight poverty. We have not forgotten the need 
to provide the entire population with easier access to 
education, basic health care and safe drinking water, 
as well as modern communications, as a means to 
increase knowledge and improve living conditions. 
That requires an enormous effort from a country with 
scant economic and financial resources; it therefore 
requires international aid to achieve sustainability and 
the established development goals.

My country congratulates and commends you, 
Sir, for the relevance and timeliness of the theme 
proposed for the current session of the General 
Assembly — “The post-2015 development agenda: 
setting the stage” — which remains relevant despite 
the ongoing financial and economic crisis the world 
is facing. My country remains firmly convinced 
that addressing that important theme in its various 
dimensions during the current session and through 
2015 will encourage each and every State Member of 
the United Nations to contribute more effectively and 
dynamically towards the future we want.

In addition to identifying the progress made in 
implementing the eight Millennium Development 
Goals, the debate and reflection on the post-2015 
development agenda allows us to explore ways and 
means of building a more promising future for our 
nations and our peoples.

The sixty-eighth session of the General Assembly 
is taking place at a time when the Democratic Republic 
of Sao Tome and Principe has completed two important 
phases of public consultation aimed at guiding the 
country in re-charting its course to achieveing the 
Millennium Development Goals and enabling our 
positive contribution to the new post-2015 development 
agenda.

Good governance, economic development, 
developing human capital, food and nutritional security, 
as well as peace, tranquillity and security, are among the 
areas in which Sao Tome and Principe must improve its 
performance in the near future and represent the basic 
requirements to drive the country’s development.

The citizens of Sao Tome and Principe are of the 
view that a new development agenda must offer a 
framework to consolidate the significant progress made 
in implementing the eight Millennium Development 
Goals — especially in the areas of education and 
health — as well as an opportunity to advance 
international political participation and exchange 
aimed at development in the context of a continuously 
evolving political and economic environment and 
increasing global challenges. We therefore thank 
the various development partners of the Democratic 
Republic of Sao Tome and Principe for their valuable 
contributions towards the achievement of our goals.

Since its establishment, in 1945, in accordance 
with the principles and objectives enshrined in its 
Charter, the United Nations has been called on to play 
an important role in building and maintaining peace 
and security in the world as an essential condition for 



promoting development on a global scale. However, 
all agree that the Organization must adapt to the new 
challenges of the times. Its operational and functional 
structures must become more dynamic, with greater 
flexibility, so as to meet the increasing demands of the 
new era.

The ongoing reform of the entire United Nations 
system must be completed, and the Democratic Republic 
of Sao Tome and Principe urges acceleration of that 
process. We believe that a broad and consensual reform 
of the United Nations will provide the Organization with 
the greater flexibility, representation, effectiveness, 
capacity and legitimacy that it requires to continue 
to ensure peace, security and development for its 
Members.

Unfortunately, the bloody conflicts that appear 
to proliferate almost everywhere and emerge where 
they are least expected are not decreasing in number. 
Whether caused by social antagonisms resulting from 
the poor distribution of wealth or from ethnic or 
religious intolerance, the fact is that they persist.

There has been no significant progress in resolving 
the continuing conflict in the Democratic Republic 
of the Congo, despite the laudable efforts of the 
international community — namely, the United Nations 
and the African Union — towards finding a solution that 
leads to peace and stability in the region. Therefore, we 
cannot fail to appeal to the neighbouring countries of 
the Democratic Republic of the Congo for constructive 
forms of cooperation and trust in their relationships.

We welcome the progress made in Guinea-
Bissau following the many initiatives undertaken 
by the international community, namely, the United 
Nations, the African Union, the Economic Community 
of West African States and the Community of 
Portuguese-speaking Countries (CPLP). We 
congratulate the United Nations and African Union 
representatives to Guinea-Bissau for their efforts 
as mediators in the country, in cooperation with 
other stakeholders. Those efforts created conditions 
conducive to promoting further progress in stabilizing 
and preparing the country for the general elections 
and in restoring it to constitutional and democratic 
normality — the profound aspiration of its people.

My country is counting seriously on the stabilization 
process and encourages all parties involved to do their 
best to achieve the established goals. In coordination 
with the other States members of the CPLP, we will 
continue to exert every effort to contribute to the 
success of that process, so that peace and happiness 
may return to the people of our sister nation.

Mali, another country tormented by a fratricidal 
war, seems to have finally reached an encouraging 
point, as it recently held presidential elections with 
results that have been peacefully and universally 
accepted. We congratulate the new President and hope 
that he may find the best path towards maintaining 
peace and inclusive dialogue among all Malians.

The Central African Republic is today experiencing 
one of the worst moments in its history. Indeed, we 
have observed barbaric acts there, such as summary 
executions and widespread pillage. Public services 
are crumbling. The humanitarian situation has already 
been determined to be catastrophic by United Nations 
specialized agencies, thus requiring vigorous and 
urgent action. Therefore, the Democratic Republic of 
Sao Tome and Principe, out of concern for the suffering 
of the tormented people of our sister nation, appeals to 
the entire international community for a more vigorous 
intervention to mitigate their suffering, preserve 
national sovereignty and help national political actors 
to promote national unity and political stability.

The longstanding issue of the Western Sahara calls 
for our attention and requires greater involvement from 
all in the search for a definitive solution to the protracted 
negotiation process. We therefore welcome with 
satisfaction the willingness expressed by the Moroccan 
Government to support the efforts of the international 
community to achieve a negotiated political and 
mutually acceptable solution, and encourage both 
parties to return to the negotiation process.

Currently, our attention is focused on the issue 
of piracy in the Gulf of Guinea, which greatly affects 
the safety of navigation and may destabilize countries 
in the region. That would prevent them from taking 
advantage of their natural resources, causing great 
harm to their population. The territorial waters of Sao 
Tome and Principe are 150 times the size of our land 
mass. Therefore, we are extremely concerned about 
the risks of acts of piracy spreading in the Gulf of 
Guinea. Recently, the Heads of State and Government 
of countries that form the Commission of the Gulf 
of Guinea, which we seek to expand, held a summit 
to adopt measures aimed at combating that scourge. 
But our firm action in that regard will be successful 
only if we can also count on the efforts of the entire 
international community.



The Gulf of Guinea is a point of reference in 
navigation routes that connect the northern and 
southern hemispheres, as well as other important 
economic regions of the world. Its protection deserves 
everyone’s attention. Combating piracy requires the 
establishment of an environment that is conducive to 
global security. Since piracy is normally associated 
with transnational crimes such as the trafficking of 
arms, drugs and persons, which Sao Tome and Principe 
condemns emphatically, my country has joined other 
States in the region to combat such activities and has 
taken steps at the national level that make it more 
difficult for our territory to be used for the purpose of 
money laundering or the financing of other illicit or 
criminal acts.

With regard to the bloody conflict that is 
ravaging Syria and causing a humanitarian tragedy 
of great proportions, the Democratic Republic of Sao 
Tome and Principe vehemently condemns the use of 
chemical weapons in violation of all international 
agreements. We also take this opportunity to welcome 
recent developments towards dismantling the Syrian 
arsenal of chemical weapons and urge both parties 
to the conflict and the international community to 
pursue a compromise that will lead to the cessation of 
hostilities, thereby paving the way for open dialogue 
and negotiations within a multilateral framework aimed 
at a political solution to establish lasting peace.

As for the Israeli-Palestinian issue, we urgently 
appeal to both Israel and Palestine to move towards 
resolving their differences through dialogue, based on 
respect for the integrity of the State of Israel and the 
right of a Palestinian State to exist.

The Republic of Cuba, whose internal reforms we 
welcome, has the right to choose its path freely, without 
any restrictions imposed by an embargo that penalizes 
its economic and social development, with grave 
consequences for the country’s population.

We also acknowledge the climate of constructive 
dialogue between Taiwan and the People’s Republic 
of China, which serves to send a positive signal that 
tensions are decreasing in the region, which we welcome 
and encourage. Both parties along the Formosa Strait 
must work peacefully towards reaching an agreement 
on the normalization of their relations. For our part, we 
continue to support the integration of Taiwan within 
international organizations.

In conclusion, I wish to reaffirm my country’s 
commitment to contributing, with the United 
Nations, towards a peaceful and negotiated solution 
to international conflicts, and hope that the post-2015 
development agenda will translate into programmes 
that can help improve the living conditions of all people 
on our planet.